Hamilton, Jndge,
delivered the following opinion:
I think it is only right to say that so far as granting this injunction is concerned, it had no reference whatever to that part of the bill which speaks of the contract being made under the law as then existing about the tariff, and the court does not want to be understood one way or the other as expressing the slightest opinion on that subject. It is difficult to speak of it without expressing an opinion, but I do not care to because it will come up before me on argument. It was not in the court’s mind at all.
The injunction was granted solely upon the point in the bill that there is a discrepancy which was so serious as prima facie to justify a rescission of the contract. That may or may not be so, but it was solely on that ground that the injunction was granted, and I did not take into account whether the fact that Congress, having fixed one kind of tariff, afterwards changed it, is a proper question to consider in the construction of contracts. I do not know how to make it more emphatic, but I think you understand that that had nothing to do with the court’s decision. I have right now a very decided impression on the subject, but I will not mention it, of course, until the matter comes up in the proper way on argument. The injunction would have been granted if that subject had not been in the bill. I will not say at this time whether the injunction would have geen granted if there had been nothing else in the bill.